DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1 and 4-11 are pending, with claims 1 and 4-11 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Motile Human Sperm Sorting by an Integrated Microfluidic System” J Nanomed Nanotechnol 2014, 5:3, as cited in Office Action mailed 06/25/2021, hereinafter Huang, in view of Sharpe et al. US 20140273192 A1, as cited in Office Action mailed 06/25/2021, hereinafter Sharpe, and in view of Pant et al. US 20150377861 A1, as cited in Office Action mailed 06/25/2021, hereinafter Pant.
Regarding claim 1, Huang discloses a microfluidic chip (Fig 1) for sorting sperm (Abstract) comprising a substrate (Fig 1), a sample channel (see annotated Fig 2) disposed in the substrate (Fig 1). A plurality of divergent channels disposed in the substrate (see annotated Fig 2), each of the divergent channels comprising a main channel (see annotated Fig 2) and a branch channel connected to an end of the main channel away from the sample channel and disposed on one side of the main channels respectively (see annotated Fig 2), wherein the sample channel and the main channels of the plurality of divergent channels are substantially connected to each other in serial along a direction (see annotated Fig 2). 
Huang does not disclose two branch channels connected to an end of the main channel away from the sample channel and disposed at two sides of the main channels respectively. 
However, Sharpe is in the analogous art of sperm sorting (Abstract) and discloses a microfluidic chip for sorting sperm (Fig 1) that has a sample channel (18) with divergent channel having a main channel and branching channels (22, 24) (Fig 1) connected to an end of the main channel away from the sample channel and disposed at two sides of the main channel (Fig 1) and the sperm cells can be sorted between the different outlets (par 49) and that outlets may interface and pool various outlet fluids (par 55). Sharpe further discloses that diverging channels can have a single branching channel (Fig 2B) or multiple branching channels (Fig 2A) and are interchangeable (par 54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divergent channels of Huang to substitute the single branching channel of Huang with the multiple branching channels of Sharpe to obtain the predictable result of having multiple outlets of which sperm cells can be sorted between as recognized by Sharpe.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143
Huang in view of Sharpe does not disclose two branch channels of one of the divergent channels are connected to one of the collection grooves, wherein the two branches of the divergent channel closest to the sample channel are connected to one of the collection grooves farthest away from the sample channel.
However, Pant is in the analogous art of cell culturing (Abstract) and discloses (Fig 6) a sample channel, a plurality of divergent channels with a main channel having two branching channels with separate collection grooves (outlets at the end of the branching channels). Pant further discloses that branching channels can diverge prior to converging to a single outlet location for a set of branching channels.(Fig 9) and that an outlet (924) for a first set of branching channels can converge further away from a downstream outlet (926). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the collection grooves of Huang in view of Sharpe with the converging branching channels to a single collection groove of Pant to obtain the predictable result of having a single outlet location for a set of branching channels as recognized by Pant.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Annotated Fig 2 of Huang
 
    PNG
    media_image1.png
    634
    830
    media_image1.png
    Greyscale


Regarding claim 4, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 1, Sharpe discloses further comprising a plurality of collection grooves (outlets at the end of branch channels, 22a, 24a) disposed in the substrate, wherein the collection grooves are located at the two sides of the main channels respectively (Sharpe Fig 2A), and the branch channels of the divergent channels are connected to the collection grooves respectively (Fig 2A).

Regarding claim 5, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 1, Sharpe further discloses wherein in at least one of the divergent channels, widths of the two branch channels are smaller than a width of the main channel (Sharpe, Fig 1).

Regarding claim 6, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 1, wherein a width of one of the branch channels close to the sample channel is greater than a width of one of the branch channels away from the sample channel (Huang, Fig 2).

Regarding claim 7, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 1, wherein a width of one of the main channels close to the sample channel is greater than a width of one of the main channels away from the sample channel (Huang, Fig 2).

Regarding claim 9, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 1. Sharpe further discloses a sperm sorting method, comprising injecting buffer liquid into an upstream of the main channel (18) from two sides of the main channel (Fig 1), such that two buffer layers are formed on two sidewalls of the main channel respectively (Fig 1); and injecting semen into the upstream (48) of the main channel from middle of the channel (Fig 1), such that a semen layer is formed between the two buffer layers (Fig 1).

Regarding claim 10, Huang in view of Sharpe in view of Pant disclose all of the limitations of claim 9. Sharpe further discloses comprising respectively dividing the two buffer layers and the semen layer at downstream of the main channel (Fig 1), such that the two buffer layers and the semen layer flows to the plurality of collection grooves (outlets of 22a, 24a) respectively; and collecting sperm from the plurality of collection grooves (par 54-55).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sharpe in view of Pant as applied to claim 1 above, and further in view of Yamada et al. “Hydrodynamic filtration for on-chip particle concentration and classification utilizing microfluidics” Lab Chip, 2005, 5, 1233-1239, as cited in Office Action mailed 06/25/2021 hereinafter Yamada.
Regarding claim 8, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 1, but does not disclose wherein widths of the main channels are substantially equal.
However, Yamada is in the analogous art of cell sorting (Abstract) and discloses a sample channel in series with divergent channels having main channels and branching channels (Fig 1) with the main channels having widths of the main channels are substantially equal (Fig 1). This allows of the sorting of particles by size (Fig 4, p 1236, second column, last three lines - p 1237, second column, first paragraph) which can be changed at will by channel design (p 1237, second column, first paragraph). The particles to be sorted can be biological particles and smaller cells (p. 1238, first column, first full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the widths of main channels of Huang in view of Sharpe in view of Pant to incorporate the substantially equal width of main channels of Yamada. Doing so would allow sorting of cells by size as recognized by Yamada.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sharpe in view of Pant as applied to claim 9 above, and further in view of Morachis et al. US 20180163713 A1 hereinafter Morachis.
Regarding claim 11, Huang in view of Sharpe in view of Pant discloses all of the limitations of claim 9, but does not disclose further comprising before injecting the buffer liquid and the semen into the channel, injecting hydrophilic liquid into the channel.
However, Morachis is in the analogous art of cell sorting (Abstract) and discloses buffer/sheath fluids include phosphate-buffered saline (par 3) which is hydrophilic as it contains water. Morachis discloses that gas bubbles in the system can make it hard to control fluid due to their compressibility, priming a system can be used to removed gas bubbles before cell sorting to control the system of optimal performance(par 72) by using a degassed buffer loaded into the system (par 76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Huang in view of Sharpe in view of Pant to incorporate the step of priming the system with degassed buffer of Morachis. Doing so would remove gas bubbles before cell sorting for optimal performance as recognized by Morachis.

Response to Arguments
Applicant's arguments, see Remarks pages 5-9, filed 09/23/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the fluid in Pant’s device would be turbulent, not laminar flow to simulate lymphatic drainage is not found to be persuasive. Moore et al. “Biomechanics of the Lymphatic Circulation” In: Lee, BB., Rockson, S., Bergan, J. (eds) Lymphedema. (2018) Springer, Cham., hereinafter Moore, discloses the biomechanical nature of the lymphatic system (Abstract). The guidelines of Re < 2000 for laminar flow is not a hard rule and there is a gray zone between laminar and turbulent flow (p. 116, first full paragraph)The fluid flow in the lymphatic system is clearly laminar (p. 119, section 9.3.1 first full paragraph) and in a gray zone between laminar and turbulent flow in the region of lymphatic valves (p. 121, section 9.3.2 second full paragraph). As such, to simulate lymphatic drainage, the fluid in Pant’s device would be laminar flow or in a gray zone and so would not destroy the motion or movement of sperm.
Applicant’s argument that there is no need to apply pressure or pump because pressure or pump would possibly break and kill the sperm is not found to be persuasive. Pant discloses that the flow or pressure can be regulated and selectively controlled and the pressure can be regulated to simulate different tissues and organs. (pars 112-113). The instant application discloses that sperm is injected into the main channel (instant claim 9, instant specification paragraph 61) and can still swim after being injected (pars 61-64). As define by Merriam-Webster, a common definition of inject is “to introduce into something forcefully” and “to force a fluid into” (Merriam-Webster, https://www.merriam-webster.com/dictionary/inject, accessed 05/05/2022). As such, to inject the sperm into the sperm sorting device would be forcefully introduce sperm into the main channel, pressure would necessarily be applied to the sperm while being introduced to the sperm sorting device and can swim, and thus are not broken or killed, as disclosed in the instant application.
Applicant’s argument that sperm can’t swim through right angles of Pant is not found to be persuasive. In the instant application, the branch channels (162, 163) have right angles (see annotated Fig 1) and discloses that motile sperm swim from the main channel (161) to the branch channels (162, 163) to collection groves (170) (par 40). As such, applicant’s argument that sperm can’t swim through right angles is not found to be persuasive.

    PNG
    media_image2.png
    806
    573
    media_image2.png
    Greyscale

Annotated Figure 1 of the instant application.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan et al. “Continuous Separation of White Blood Cells From Whole Blood Using Viscoelastic Effects” IEEE TRANSACTIONS ON BIOMEDICAL CIRCUITS AND SYSTEMS, VOL. 11, NO. 6, DECEMBER 2017 discloses a microfluidic chip for sorting cells with two branch channels, a plurality of collection grooves wherein two branches of the divergent channel closest to a sample channel are connected to the collection groove farthest away from the sample channel.
Fatoyinbo, H. “Microfluidic devices for cell manipulation” Woodhead Publishing Series in Biomaterials 2013, Pages 283-350 discloses a microfluidic chip for sorting cells with two branch channels, a plurality of collection grooves wherein two branches of the divergent channel closest to a sample channel are connected to the collection groove farthest away from the sample channel.
Zhou et al. “Microfluidic separation of particles from whole blood using shear induced diffusion” Proceedings Volume 10061, Microfluidics, BioMEMS, and Medical Microsystems XV; 100610X (2017) discloses a microfluidic chip for sorting cells with two branch channels, a plurality of collection grooves wherein two branches of the divergent channel closest to a sample channel are connected to the collection groove farthest away from the sample channel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798